Citation Nr: 0016034	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-05 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for eligibility for prisoner of war (POW) 
status.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had certified service with the recognized 
guerrillas from February 1944 to August 1945.  No period as a 
POW was certified by the service department.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran had previously sought service connection for 
several disabilities in a claim filed in September 1993.  
This claim was denied by the Board in August 1996, and the 
Board's denial was affirmed by the United States Court of 
Appeals for Veterans Claims (previously known as the Unites 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court"), in a Memorandum Decision, dated in 
February 1998.  Thereafter, although the veteran's alleged 
POW status was addressed in the Board's August 1996 decision, 
and the Board made an expressed finding that the veteran was 
not a POW, the regional office (RO) considered the instant 
claim for eligibility as a POW on a de novo basis.  As will 
be shown more fully below, the Board finds that the Board's 
previous finding as to the lack of POW status constituted a 
final denial as to this issue.  Consequently, the Board 
further finds that it is required to consider the issue on 
appeal on a new and material basis pursuant to Barnett v. 
Brown, 83 F.3d 1380 (Fed.Cir. 1996).  


FINDINGS OF FACT

1.  An August 1996 Board decision expressly determined that 
the veteran was not a POW, and this decision was affirmed by 
the Court in February 1998.  

2.  The evidence submitted since the August 1996 Board 
decision is either cumulative and redundant, or does not bear 
directly and substantially upon the issue at hand, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The August 1996 Board decision which determined that the 
veteran was not a POW is final; new and material evidence has 
not been received to reopen the claim.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104, 3.156 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Decisions of the Board are final under 38 U.S.C.A. § 7104, 
but the Department of Veterans Affairs (VA) must reopen the 
claim and review the former disposition of the case where new 
and material evidence is submitted with regard to that 
previously disallowed claim.  38 U.S.C.A. § 5108.

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the Court 
held that "in order to reopen a previously and finally 
disallowed claim . . . there must be 'new and material 
evidence presented or secured' . . . since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits."

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(1999).

The term "former prisoner of war" means a person who, while 
serving in the active military, naval or air service, was 
forcibly detained or interned in the line of duty by an enemy 
or foreign government, the agents of either, or a hostile 
force.  38 C.F.R. § 3.1(y) (1999).

The VA shall accept the findings of the appropriate service 
department that a person was a prisoner of war during a 
period of war unless a reasonable basis exists for 
questioning it.  Such findings shall be accepted only when 
detention or internment is by an enemy government or its 
agents.  38 C.F.R. § 3.1(y)(1) (1999).

For the purpose of establishing entitlement to pension, 
compensation, dependency or indemnity compensation, or burial 
benefits, the VA may accept evidence submitted by a claimant 
or sent directly to the VA by a service department, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the service department if the evidence 
meets the following conditions:

(1) The evidence is a document issued by 
the service department.  A copy of an 
original document is acceptable if the 
copy was issued by the service department 
or if the copy was issued by a public 
custodian of records who certifies that 
it is a true and exact copy of the 
document in the custodian's custody; and

(2) The document contains needed 
information as to the length, time and 
character of service; and 

(3) In the opinion of the VA, the 
document is genuine and the information 
contained in it is accurate.

38 C.F.R. § 3.203(a).

Service department findings as to the fact of service with 
the U.S. Armed Forces are made binding upon VA for purposes 
of establishing entitlement to benefits.  See Duro v. 
Derwinski, 2 Vet. App. 530 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim as to eligibility 
for POW status is that evidence added to the record since the 
August 1996 rating decision, the last disposition in which 
the claim was finally disallowed on any basis.  See Evans v. 
Brown, supra.

The evidence of record at the time of the August 1996 rating 
decision included certification of service by the service 
department that did not indicate any POW service, and the 
veteran did not offer any evidence which supported his 
contention that he had POW service.  Finding that the 
veteran's claim of former POW status was not confirmed by the 
service department, and that the veteran had failed to 
respond to requests for additional information concerning his 
claim, the Board determined that the veteran was not a POW.

Since the August 1996 Board decision, although the veteran 
has again asserted that he was a POW, he has still not 
offered evidence in support of his claim.  The record 
reflects that while the RO requested supporting evidence in 
letters dated in July and October 1998, the veteran did not 
provide any additional evidence. 


II.  Analysis

While this case was pending, the United States Court of 
Appeals for the Federal Circuit entered a decision in Hodge 
v. West, 155 F.3d 1356 (Fed.Cir. 1998), concerning the 
definition of the term "new and material evidence" found in 
38 U.S.C.A. § 5108 (West 1991).  In that determination, the 
Court of Appeals for the Federal Circuit held that the Court 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation."  Id. at 1357, 1364.  The Court of Appeals 
for the Federal Circuit further held that the Court's "legal 
analysis may impose a higher burden on the veteran before a 
disallowed claim is reopened" as to what constitutes 
"material evidence" (Id. at 1357, 1360), and remanded the 
case for review under the Secretary's regulatory definition 
of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i) it was 
not of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 
'new' and 'probative' (iii) it is reasonably 
likely to change the outcome when viewed in 
light of all the evidence of record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

Following Hodge, the Court, in Elkins v. West, 12 Vet. App. 
209 (1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court further concluded that a determination as to whether 
evidence is new is separate from a determination as to 
whether the evidence is material.  If the Board determines 
that the evidence is not new, that should end the Board's 
analysis as to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material, and thus any 
error arising from the application of the now invalid Colvin 
test of materiality would be harmless and a remand for 
readjudication consistent with Hodge would not be warranted.

In the January 1996 statement of the case, the RO did not set 
forth the language of 38 C.F.R. § 3.156(a), and adjudicated 
the claim on a de novo basis.  However, the Board notes that 
the RO and the veteran have identified the claim as seeking 
reconsideration of the previous decision as to POW status, 
and as was noted previously, the RO repeatedly requested that 
the veteran provide supporting information in support of his 
claim.  Thus, the Board finds that since the RO essentially 
adjudicated the case on a new and material basis, there is no 
prejudice to the veteran if the Board's review in this matter 
is also on a new and material basis.  This is especially true 
in light of the fact that by reviewing the case on a de novo 
basis, the RO furnished a more expansive review than the 
veteran would have otherwise been entitled.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The Board has considered the contentions of the veteran since 
the Board decision in August 1996, and finds that the veteran 
has not supported those contentions with evidence to justify 
the reopening of his claim for eligibility for POW status.  
In view of the lack of certification of POW service by the 
service department, the critical question in this case was 
and remains whether the veteran has provided evidence which 
supports his allegations as to POW service.  The veteran's 
contentions received since the August 1996 decision, without 
additional supporting evidence, do not adequately address 
this fundamental question as to the veteran's claim.  
Therefore, the Board finds that the additional contentions 
received in this case are not probative of this critical 
question and thus are not material.  They are also not 
material because they are not so significant that they must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been submitted, 
reopening of the claim for eligibility for POW status is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

